Citation Nr: 1105192	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel






INTRODUCTION

The Veteran served on active duty from February 1970 to October 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The disability picture associated with the Veteran's PTSD is 
consistent with occupational and social impairment with reduced 
reliability and productivity.  The overall evidence does not 
support a finding that the Veteran's PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra. 

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes a 
September 2008 evidentiary development letter in which the RO 
advised the appellant of the evidence needed to substantiate his 
increased rating claim.  The appellant was advised in this letter 
of his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should be 
provided by VA.  This notice further advised the Veteran as to 
the type of evidence needed to substantiate both the disability 
rating and effective date elements of his claim, pursuant to the 
Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that a private psychological 
report is of record.  The Board further notes that, while the 
Veteran expressed an intention of seeking treatment following his 
VA examination, he has not notified VA of any actual treatment.  
Therefore, no treatment records, if they exist, are of record.

The RO also arranged for the Veteran to undergo a VA examination 
in October 2008.  The Board finds that the resulting examination 
report is adequate for the purpose of determining entitlement to 
an increased rating.  This examination report is thorough and 
consistent with the other evidence of record from the period that 
is currently on appeal.  The examiner elicited from the Veteran 
his history of complaints and symptoms and provided clinical 
findings detailing the results of the examination.  For these 
reasons, the Board concludes that the October 2008 examination 
report in this case provides an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated pursuant to the General Rating Formula for 
Mental Disorders.  A 50 percent evaluation is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and the inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

With regard to the Global Assessment of Functioning (GAF) scores 
assigned, the GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 
(1995).  According to the American Psychiatric Association's DSM-
IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  GAF 
scores from 51 to 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social or occupational functioning (e.g., 
few friends, conflicts with peers and co- workers). GAF scores of 
41 to 50 indicate serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social or occupational functioning (e.g., no 
friends, unable to keep a job). GAF scores of 31 to 40 indicate 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

A July 2008 private psychological report and an October 2008 VA 
examination report are the only pertinent medical evidence of 
record.
The July 2008 private psychological report generally suggests 
that the Veteran's PTSD has increased in severity since a 
September 2003 examination with the same psychologist.  This 
record notes, in pertinent part, that the Veteran is more 
depressed than he was in September 2003.  The Veteran reported 
that he works as a salesperson at a car dealership, but that he 
takes frequent breaks.  It seemed to the psychologist that the 
Veteran is not working anywhere near half time.  

The Veteran reported he distances himself from his friends 
because he does not have any joy in being with them.  He reported 
his sleep is poor, including initial and medial insomnia and 
nightmares.  He reported he has a girlfriend but he does not live 
with her and has no intention of doing so.  Aside from this 
relationship, he has no real fun anymore.  He has given up weight 
lifting because he no longer wants to do it and finds that it 
does not go well.  He reported no interest in church activities 
and that he does not attend any service clubs.  He reported that 
he internalizes the war in Iraq and avoids eating in Oriental or 
Arabic restaurants.  He does not eat out much.  He does not take 
psychotropic medications, does not go to doctors very much, and 
does not receive mental health treatment.  

The psychologist opined that the Veteran has significantly 
deteriorated in his adherence to personal routines and daily 
habits.  He dresses well, eats according to his own standards, 
and lives the life of an individual who will work sometimes but 
actually has dropped virtually all of his recreational 
activities.  He is also now even missing work to the point where 
the psychologist felt the Veteran was probably going to stop 
working all together if he can afford to do so.  He stated the 
Veteran's mood has certainly declined in stability since 
September 2003.  

On examination, general speech expression was within normal 
limits for rate and pressure, but tone was significantly low due 
to depressive features.  He continued to reveal logical 
associations and a stream of mental activity that went beyond 
criticism.  

Facial features and other forms of nonverbal communication 
revealed the avoidance he was really practicing with the 
psychologist.  His eye contact was extremely poor even when 
talking about positive things.  Speech expression therefore 
unquestionably revealed the degree of affectual difficulty he is 
experiencing.

Affect and mood were depressed.  He is constantly in a low mood.  
The psychologist saw very little anxiety at this point.  His 
moods to not vary at all, so his general depression appeared to 
be quite a bit more serious than before.  

His mental content appeared completely free of preoccupation, but 
this seemed to be only as a conscious effort on the Veteran's 
part.  The Veteran was non-delusional and non-paranoid.  He has 
never experienced any of the classical psychotic features 
associated with hallucinations, thought broadcasting, thought 
insertion, alien control of ideas, ideas of reference, or 
illusions.  He appeared to have a healthy personality and at 
least at one time was able to overcome some of the difficulty he 
experienced by working full time and attending social events that 
would at least get his mind off of the situations both past and 
present that appear to be plaguing him at the present time.  The 
psychologist described his personality as being non-pathological, 
but it remained to be seen whether or not he is going to 
completely stop his work and become even more entrenched in his 
dysphoria.  

The psychologist stated the Veteran's cognition is probably the 
greatest area of difference since September 2003.  He revealed a 
below fair fund of general information although his responses to 
social comprehension were above average.  He was only fair with 
simplistic arithmetic and was accurate only with single digit 
addition.  He was inaccurate with single digit subtraction.  They 
never got to double digit addition.  He only answered accurately 
one out of four questions testing his ability to figure things 
out in a deductive basis, revealing that his current problems are 
concerned mainly with his areas of concentration and his 
difficulties with attentiveness.  He was only fair with serial 
sevens and was very poor with serial threes.  About the only 
aspect of his cognition that was significantly above average was 
that relating to similarities and differences which once more 
revealed he is at least average in intelligence if not above that 
level but his general difficulties in keeping his powers of 
concentration were seen with the interpretation of proverbs which 
were not even attempted past the second question that was 
erroneous.  

The psychologist stated that there has been a major exacerbation 
in the Veteran's general ability to think logically and 
reasonably.  He attributed this only to the exacerbation of his 
depressive features, which at the present time were quite 
serious.  His insight into his own difficulty appeared to be 
within reasonable limits.  Judgment appeared to be deteriorating 
to the point where even though he knows that he is subject to 
becoming even more depressed when alone, he is choosing to be a 
solitary man and has very little to do with others even on a 
psychosexual basis.  

The psychologist noted great difficulty with the Veteran's powers 
of concentration and attentiveness.  He can follow simple one and 
two-step directions but is at a loss when it comes to figuring 
things cognitively to any degree of complexity, which was 
revealed in virtually every component of his cognitive ability 
during the examination.  His ability to govern his emotions under 
stress was noted to have been a great deal easier at the 
evaluation that was conducted four and a half years earlier.  The 
psychologist noted that this may be one of the cardinal features 
of his present condition.

The psychologist felt the Veteran's ability to relate to others 
is the second most significant departure from normalcy that he 
has revealed since his earlier evaluation.  

The psychologist diagnosed chronic PTSD, dysthymic disorder, and 
heroin addiction in total remissions.  He assigned a GAF score of 
47, which is a decrease from the prior GAF score of 49.

The October 2008 VA examination report notes the Veteran is not 
receiving psychiatric treatment.  There have been no 
hospitalizations for a mental disorder.  The Veteran is divorced 
and lives by himself.  He has some buddies but few other support 
people.  He does chores around the house and watches television.  
There's no history of suicide attempts.  He has very constricted 
social functioning and emotional turmoil.  

He was clean and appropriately dressed.  His psychomotor activity 
was lethargic.  He slumped back in his chair at times, which was 
congruent with his verbal report of not having treatment and 
having to tolerate the symptoms.  His speech was spontaneous, 
clear, and coherent.  His attitude toward the examiner was 
cooperative, attentive, and polite.  His affect was constricted.  
His mood was sad.  Attention was intact.  

He was able to do serial sevens and to spell a word forward and 
backward.  He was oriented to person, time, and place.  Thought 
process and content were unremarkable.  There were no delusions.  
In terms of judgment, he understood the outcome of behavior.  
Intelligence was average.  The Veteran understands that he has a 
problem.  The Veteran has sleep impairment, as he sleeps about 
two hours a night.  He feels exhausted.  He has no 
hallucinations, inappropriate behavior, obsessive or ritualistic 
behavior, panic attacks, homicidal thoughts, suicidal thoughts, 
or episodes of violence.  He interpreted proverbs appropriately.  
He had good impulse control and was able to maintain minimum 
personal hygiene.  There were no problems with activities of 
daily living.  Remote, recent, and immediate memory were normal.  

The Veteran experiences recurrent and intrusive distressing 
recollections of the stressor event, recurrent distressing 
dreams, and intense psychological distress at exposure to 
internal or external cues.  He tried to avoid thoughts, feelings, 
conversations, activities, places, or people that reminded him of 
the trauma.  He had markedly diminished interest in significant 
activities.  He felt detachment or estrangement from others.  He 
had restricted range of affect.  He experienced irritability or 
outbursts of anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  

Dissociative episodes have not occurred.  Emotional reactivity 
has been a sense of frustration when he hears news about combat 
in Iraq and Afghanistan.  Physiologic reactivity to the reminders 
is mild.

Interests have decreased.  He sometimes does chores and sometimes 
lets them go.  He has had a marked decrease in contact with 
friends and family over the past six years.  He reported 
increased concentration problems and an inability to focus.  He 
reported an increase in symptoms since the previous VA 
examination.  The PTSD symptoms continue to cause constriction of 
social and behavior functioning.  

The Veteran is employed fulltime selling cars.  He has lost eight 
weeks of work during the last twelve months because he did not 
feel like he wanted to be around people.  He reported his 
employer is getting fed up with his behavior.  

The examiner diagnosed PTSD, chronic, assigned a GAF score of 53, 
and characterized the symptoms as moderate in severity.  It was 
noted that the Veteran plans to seek treatment.

The examiner noted that the Veteran has missed work because he 
did not want to be around people, he has very limited social and 
interpersonal relationships, and he has few recreational 
activities.  He is employed full time and his boss is starting to 
have problems with his taking time off work.  

The examiner opined that there is not total occupational and 
social impairment due to PTSD signs and symptoms.  He opined that 
PTSD signs and symptoms result in deficiencies in family 
relations, work, and mood, but not in judgment and thinking.  The 
mood deficiencies included irritability and apathy.  

The Board notes that these two records offer somewhat conflicting 
presentations of the severity of the Veteran's symptoms, with the 
July 2008 private report giving a more severe impression.  Taking 
into account these inconsistencies, the Board finds that the 
severity of the Veteran's PTSD symptoms is more consistent with 
the 50 percent rating criteria.  The overall evidence clearly 
shows that due to his PTSD, the Veteran suffers from flattened 
affect; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

In addition, there is mixed evidence with respect to the 50 
percent criteria of difficulty in understanding complex commands; 
impairment of short- and long-term memory; ); impaired judgment; 
and impaired abstract thinking.  Neither report reflects 
circumstantial, circumlocutory, or stereotyped speech; and panic 
attacks more than once a week.  Overall, however, the findings 
remain most consistent with a 50 percent evaluation.

The Board has considered whether a 70 percent rating would be 
more appropriate.  The Board notes that the 70 percent symptoms 
of suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; spatial disorientation; and an inability to establish 
and maintain effective relationships do not appear in either 
examination report.  The 70 percent symptoms of near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control; and neglect of personal appearance and hygiene are only 
found in the private record.  None of the 70 percent rating 
criteria are found in the VA examination report.

The Board acknowledges that the above symptoms are merely 
examples that are intended to demonstrate the severity of the 
levels of impairment that are associated with each disability 
rating.  To that end, the Board notes that the private report 
attributes the increase in the severity of the Veteran's 
symptoms, in part, to its observation that the Veteran is no 
longer able to distract himself from difficulties by work and 
social activities.  In particular, the private report notes that 
the Veteran has dropped virtually all of his recreational 
activities, such as lifting weights.  It suggests that the 
Veteran no longer finds joy in activities he once enjoyed and 
that his adherence to personal routines and daily habits has 
significantly deteriorated.

In terms of occupational and social impairment, both records 
reflect that the Veteran was employed at the time of the 
examination.  The VA examination simply states that the Veteran 
is employed full time, while the private report somewhat 
speculatively suggests that the Veteran's employment is nowhere 
near half time.  Both reports reflect significant amounts of time 
missed from work, with the VA report noting that the Veteran 
missed eight weeks of work in the last twelve months because he 
did not want to be around people.  Both reports indicate that the 
Veteran's boss is becoming fed up with the Veteran's missing 
work.  The private report suggests that increasing impairment in 
the Veteran's ability to relate to others has additionally 
impacted his ability to work as a car salesman.  The private 
report also describes the Veteran as distancing himself from 
friends.  It notes that the Veteran lives alone and that, while 
he has a girlfriend, he has no intention of living with her.  The 
VA report notes a marked decrease in contact with friends and 
family over the past six years and describes the Veteran's social 
and interpersonal relationships as "very limited."  

As noted above, the 50 percent rating criteria are intended to 
compensate for occupational and social impairment with reduced 
reliability and productivity.  The 70 percent criteria are 
intended to compensate for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

The Board finds that the impairment that is described above, 
while significant, most closely resembles the 50 percent rating 
criteria, as it demonstrates significant occupational and social 
impairment, but it does not show a complete inability to maintain 
effective work and social relationships.  Thus far, the record 
reflects that the Veteran's PTSD symptoms interfere 
occupationally with his motivation to go to work and impact his 
interactions with his coworkers and his boss.  The suggestions of 
the Veteran quitting his job and an inability to deal with 
customers is more speculative than established.  Thus, the record 
as it currently stands suggests occupational impairment that is 
more consistent with reduced reliability and productivity than an 
actual deficiency.  The Board further notes that the Veteran's 
level of occupational impairment is more consistent with the GAF 
score of 53 (indicating moderate difficulty in occupational 
functioning, such as having conflicts with peers or coworkers), 
which was assigned by the VA examiner, than the GAF score of 47 
(indicating serious impairment in occupational functioning, such 
as being unable to keep a job), which was assigned by the private 
examiner.

With respect to social impairment, the Board notes that the 70 
percent criteria contemplate the inability to establish and 
maintain effective relationships.  While the evidence in the case 
at hand suggests a marked decrease in the Veteran's contact with 
friends and family, as well as difficulties in his relationship 
with his girlfriend, it does not yet demonstrate an inability to 
establish and maintain such relationships.  

The Board notes that the VA examiner answered the question of 
whether the Veteran's PTSD signs and symptoms result in 
deficiencies in judgment, thinking, family relations, work, and 
mood in the affirmative.  The Board acknowledges that this 
language is used in the 70 percent rating criteria.  The Board 
notes, however, that the examiner did not find deficiencies in 
judgment or thinking, and that his qualitative descriptions of 
deficiencies in family relations ("He remains isolated and has 
few friends.  He lives by himself."), work ("Eight weeks missed 
work in the last 12 months because he did not want to be around 
people indicates work impairment."), and mood ("Irritability 
and apathy are related to the posttraumatic stress disorder.") 
more closely reflect the severity of symptoms associated with the 
50 percent rating criteria.  The Board therefore finds that, 
despite the VA examiner's response to this question, the criteria 
for a 70 percent rating are not met.

Finally, the Board will discuss the GAF scores that were assigned 
by each examiner.  As noted above, GAF scores from 51 to 60 
indicate moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning (e.g., few friends, conflicts 
with peers and co- workers). GAF scores of 41 to 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable to 
keep a job).  When applied to the facts at hand, the Board finds 
that the VA examiner's assigned GAF score of 53 is consistent 
with the moderate symptoms that are described in the examination 
report that is discussed above.  On the other hand, the private 
examiner's assigned GAF score of 47 is not supported by his 
qualitative description of the Veteran's symptomatology as 
discussed above.  Therefore, despite the private examiner's 
assignment of a 47 GAF score, the Board finds that entitlement to 
a 70 percent evaluation is not warranted.

The Board has considered whether the Veteran is entitled to a 
staged rating.  See Hart, supra.  However, at no time during the 
pendency of this appeal has the Veteran's service-connected PTSD 
been more than 50 percent disabling.  As such, a staged rating is 
not warranted.

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against this 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a 
rating in excess of 50 percent for PTSD must be denied.

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's disability 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required 
hospitalization for this disability.  Certainly, the Veteran has 
described a marked degree of impairment in his employment and has 
missed a lot of work due to his PTSD symptoms.  However, as 
discussed above, the Veteran has been awarded a 50 percent 
disability rating, which the Board believes contemplates the 
degree of occupational impairment that is presented by the facts 
of this case.  In short, the Board finds that the evidence does 
not demonstrate an exceptional or unusual clinical picture beyond 
that contemplated by the rating criteria.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.




ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


